Citation Nr: 9911461	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  97-20 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine and a major depressive 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to 
December 1968.  This is an appeal from an October 1996 rating 
action by the Department of Veterans Affairs (VA) Regional 
Office, Chicago, Illinois, which denied entitlement to 
service connection for degenerative disc disease of the 
lumbosacral spine and for a major depressive disorder.  

In an informal hearing presentation dated in July 1998, the 
veteran's representative submitted a claim for an increased 
rating for the veteran's service-connected chronic brain 
syndrome associated with brain trauma and with neurotic 
reaction, rated 30 percent disabling.  This matter is not in 
an appellate status and is referred to the regional office 
for appropriate action.


REMAND

The veteran's service medical records reflect that when he 
was examined for entry into service in July 1966 he reported 
on a medical history form that he had or had had recurrent 
back pain.  Clinical evaluation of the spine was reported to 
be normal on the medical examination. 

When the veteran was examined for separation from military 
service in July 1968 he again indicated that he had or had 
had back trouble.  It was reported that he had had back 
trouble many years previously.  Clinical evaluation of the 
spine was again reported to be normal on the medical 
examination.  

On October 15, 1968, the veteran slipped and sustained a 
muscle strain of the back.  When he was seen on October 17, 
he complained of mild pain in the lumbar region.  Range of 
motion of the back was full and there was no spinal 
tenderness.  

The veteran was hospitalized at the Walter Reed Army Hospital 
from October 19, to December 9, 1968, for injuries including 
a skull fracture, nasal bone fracture and multiple 
lacerations of the scalp and face as a result of a motor 
vehicle accident.  While hospitalized a bifrontal craniectomy 
was performed.  In a special order, No. 277, dated in 
December 1968, it was indicated that the veteran had appeared 
before a physical evaluation board and was to await further 
orders in connection with the physical evaluation board 
proceedings.  The complete records of the veteran's period of 
hospitalization at the Walter Reed Army Hospital and the 
physical evaluation board proceedings are not of record.  

The veteran was afforded a VA psychiatric examination in 
September 1996.  It was indicated that he had worked for a 
coal company for 24 years and that in early February he had 
fallen on some steel stairs and had injured his back and 
forearm.  He had been on worker's compensation until some 
time in April when a physician for the coal mine indicated he 
could return to work.  His other physicians disagreed and he 
had not returned to work for that reason.

It was indicated that, following the February 1996 injury, he 
had been taken to the Franklin Hospital by ambulance and then 
had been sent to see a Dr. San in Mount Vernon.  The veteran 
continued to have problems with pain and had gone to his 
personal physician who had sent him to see a Dr. Chow.  He 
had then been sent to see a Dr. Froling in Mount Vernon and 
also was treated by a physician at the VA Hospital in Marion.  

On the basis of the present record the Board is of the 
opinion that additional information would be desirable and 
the case is REMANDED for the following action:

1.  The service department, National 
Personnel Records Center, and the Walter 
Reed Army Medical Center should be 
contacted and asked to provide complete 
clinical records pertaining to the 
veteran's period of hospitalization from 
October to December 1968 for injuries 
sustained in the motor vehicle accident 
as well as the veteran's physical 
evaluation board proceedings.  Any such 
records obtained should be included with 
the claims file.

2.  The veteran should be contacted and 
asked to provide a list of the names and 
addresses of all physicians who treated 
him and medical facilities where he was 
treated following the February 1996 
industrial accident.  Those 
physicians/medical facilities should then 
be contacted and asked to provide 
complete records of the veteran's 
treatment.  Any such records obtained 
should also be associated with the claims 
file.

3.  The veteran's case should then 
reviewed by the regional office.  If the 
determination regarding either of the 
matters on appeal remains adverse to the 
veteran, he and his representative should 
be sent a supplemental statement of the 
case and be afforded the appropriate time 
in which to respond.

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested action.



		
	MILO H. HAWLEY
Acting Member, Board of Veterans' Appeals


